DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2021 has been entered.
 
Response to Amendment/Arguments
The amendment filed on 20 April 2021 has been entered. Claims 1, 3-5, 9, and 12 have been amended and are hereby entered. 
Claims 1-16 are currently pending and have been examined.
Applicant’s arguments, see pages 8-10, filed on 20 April 2021, with respect to Claim 1 have been fully considered and are persuasive. The rejection of Claims 1-8 has been withdrawn.
Applicant’s arguments with respect to Claims 9-16, see pages 8-10, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 20 June 2019 is in compliance with the provisions of 37 CFR 1.97, and the information referred to therein have been considered by the examiner.	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to Claim 5, the second circular portion is discussed in Paragraphs 0029 and 0037 and shown in Figures 2 and 4-6. The second circular portions (248) is offset first circular portion (246) (Paragraph 0029, lines 8-9 and original Claim 5). The first circular portion (246) is concentric with the thru-hole (244) (Paragraph 0029, lines 7-8 and original Claim 5). The thru-hole (244) is offset relative to the shaft portion (224) (Paragraph 0036, lines 6-7). Since the Specification lacks sufficient information with regard to the relation between the second circular portion and the shaft portion and the Drawings are not drawn to scale, the Specification and Drawings fail to set forth that the second circular portion is concentric with the shaft portion. One of ordinary skill in the art could come to conclusion, based on lack of direct relation between the second circular portion and the shaft portion, that the second circular portion is offset from the shaft portion. Claim 6 is rejected for depending from the rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 11 recites the limitation “a flat portion” in line 2. It is therefore unclear whether the flat portion of Claim 11 is different from the flat portions recited in Claim 9, line 15. For the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (US 7,762,758 B2) in view of Hill (US 2016/0290391 A1) and Carter (US 3,516,136 B2).
	With respect to Claim 9, Sharpe (Figs. 1-4; annotated Figs. 2-4 on Page 5) discloses a bushing assembly comprising:
a flanged bushing (40) including a flange portion (44) including a flange anti-rotation feature, and a shaft portion (42) with an outer cylindrical surface (42a) extending from the flange portion (44), terminating at a free end, the shaft portion (42) defining a shaft centerline (42b);
wherein the shaft portion (42) forms a thru-hole (42c) extending through the shaft portion (42) along a hole centerline (same as 42b), the hole centerline disposed in parallel to the shaft centerline (42b); and
wherein the flange anti-rotation feature includes a first portion (44x) that is concentric with the thru-hole (42c), a second portion (48) that is offset from the first portion (44x) and eccentric with the thru- hole (42c), and flat portions (44y) that peripherally connect the first and second portions (44x, 48).
	Sharpe fails to disclose that the hole centerline is disposed at an offset distance relative to the shaft centerline to create a thickened wall between the outer cylindrical surface and the thru-hole on one side of the shaft portion.
	However, Hill (annotated Figs. 5-6 on Page 6) teaches a flanged bushing (300) include a flange portion (324) and a shaft portion (302) with an outer cylindrical surface (306) extending from the flange portion (324), the shaft portion (302) defining a shaft centerline (310) and forming a thru-hole (314) extending through the shaft portion (302) along a hole centerline (316), the hole centerline (316) disposed in parallel and at an offset distance (318) relative to the 
	

    PNG
    media_image1.png
    1080
    721
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    664
    1007
    media_image2.png
    Greyscale

Sharpe fails to disclose that the outer cylindrical surface includes external threads disposed proximate the free end and that the bushing assembly includes a retaining ring including an annular configuration defining an inner cylindrical surface defining internal threads complimentary shaped to mate with the external threads of the outer cylindrical surface.
	However, Carter (amended Figs. 1-4 on Page 7) teaches a flanged bushing (12) with a shaft portion (S) having an outer cylindrical surface (S1), wherein the outer cylindrical surface (S1) including external threads (18) disposed proximate a free end (E1), and a retaining ring (19) including an annular configuration defining an inner cylindrical surface (19a) defining internal threads (20) complimentarily shaped to mate with the external threads (18) of the outer cylindrical surface (S1).


    PNG
    media_image3.png
    896
    607
    media_image3.png
    Greyscale

Claim 10, Sharpe in view of Hill and Carter discloses the limitations set forth in Claim 9 and Sharpe (annotated Figs. 2-4 on Page 5) further discloses that the flange portion (44) of the flanged bushing (40) defines a flange centerline (44a) that is offset relative to the shaft centerline (42b).
With respect to Claim 11, Sharpe in view of Hill and Carter discloses the limitations set forth in Claim 10 and Sharpe (annotated Figs. 2-4 on Page 5) further discloses that the flange portion (44) of the flanged bushing (40) defines a flat portion (44y) and the thru-hole (42c) extends through the flange portion (44) and the shaft portion (42).
With respect to Claim 12, Sharpe in view of Hill and Carter discloses the limitations set forth in Claim 11 and Sharpe (annotated Figs. 2-4 on Page 5) further discloses that the first portion (44x) is a first circular portion that is concentric with the thru-hole (42c), the second portion (48) is a second circular portion offset from the first circular portion (42c) and the flat portions (44y) peripherally and tangentially connect the first circular portion (44x) to the second circular portion (48).
With respect to Claim 13, Sharpe in view of Hill and Carter discloses the limitations set forth in Claim 9 and Carter (amended Figs. 1-4 on Page 7) further teaches that the retaining ring (19) includes a circular annular configuration, a first annular end face (E2), and a second annular end face (E3), defining a ring thickness therebetween.
With respect to Claim 14, Sharpe in view of Hill and Carter discloses the limitations set forth in Claim 13 and Carter (amended Figs. 1-4 on Page 7) further teaches that the first annular end face (E2) defines a plurality of apertures (26).
With respect to Claim 15, Sharpe in view of Hill and Carter discloses the limitations set forth in Claim 14 and Carter (amended Figs. 1-4 on Page 7) further teaches that the plurality of apertures (26) extend through the ring thickness from the first annular end face (E2) to the second annular end face (E3).
With respect to Claim 16, Sharpe in view of Hill and Carter discloses the limitations set forth in Claim 9 and Carter (amended Figs. 1-4 on Page 7) further teaches that the shaft portion (S) defines a cylindrical axis (X1) and the external threads (18) extend a first axial length, and the retaining ring (19) defines a ring cylindrical axis (X2) and the internal threads (20) extend a second axial length.

However, Applicant is reminded that it has been held that discovering an optimum value of a result effect variables involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the ratio of the first axial length of the external threads to the second axial length of the internal threads of Sharpe in view of Hill and Carter such that it ranges from 1.5 to 2.0, as such a modification involves only routine skill in the art.

Allowable Subject Matter
Claims 1-4 and 7-8 are allowed.
	The prior arts fail to fairly show or suggest, alone or in combination, a rigging link assembly comprising al the limitations of Claim 1. Claims 2-4 and 7-8 depend from Claim 1
Claims 5-6 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXUS CAMERO/Examiner, Art Unit 3678      

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678